Citation Nr: 1444347	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-21 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for post-concussive syndrome other than headaches.

2.  Entitlement to service connection for a right maxillary and sinus condition.

3.  Entitlement to service connection for chronic heartburn.

4.  Entitlement to an initial evaluation in excess of 10 percent for restrictive lung disease.

5.  Entitlement to an initial evaluation in excess of 10 percent for degenerative disc disease of the lumbar spine.

6.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial evaluation in excess of 10 percent for tinea versicolor.

8.  Entitlement to an initial compensable evaluation for migraine headaches. 

9.  Entitlement to an initial compensable evaluation for epidydimal cysts.

10.  Entitlement to a total disability rating based on individual unemployment due to service connected disabilities (TDIU).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to May 2005 and from September 2007 to July 2010. 

This appeal to the Board of Veterans' Appeals (Board) arose from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction over the Veteran has since transferred to the Newark, New Jersey, RO based on his residency.

In September 2013, the Veteran testified before the undersigned Acting Veteran's Law Judge at a hearing held via videoconference from the RO.  A transcript of the hearing has been associated with the Veteran's Virtual VA file.  

The Board has reviewed the Veteran's Virtual VA file and has considered all of the documents contained therein.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  At the September 2013 hearing, the Veteran testified his service connected disabilities prevented him from working.  In accordance with Rice, the Board finds that the issue of TDIU has been raised, as part of the increased rating claim on appeal.  Therefore, it is properly before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


At his September 2013 videoconference hearing, the appellant testified that he had been treated for several of his claimed disabilities at several VA medical facilities, all of which are part of the VA New Jersey Health care System.  Review of the paper and Virtual claim files shows that no VA outpatient treatment records have been associated with the claim file.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  On remand, any outstanding post service treatment records must be identified and associated with the claim file.

Additionally, the Veteran has indicated in his testimony and in various filings that his PTSD and lumbar disabilities have worsened since the last examination; he also stated that his reports of pain on motion were inaccurately reported at the September 2010 VA spine examination.  He has offered competent testimony describing specific symptomatology and manifestations in support of his allegation.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  See 38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

As is discussed above, the Veteran has reasonably raised a claim for TDIU in conjunction with his increased rating claims.  Entitlement to TDIU is dependent upon consideration of  the impact of service connected disabilities upon his ability to secure and follow substantially gainful employment.  As there remain open claims with regard to service connection and evaluation of various disabilities, it would be premature to adjudicate the TDIU issue at this time.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Additionally, factors to be considered in adjudicating TDIU include employment history, vocational training, and educational achievement.  While these factors were discussed to some extent at the September 2013 hearing, the Veteran should be given the opportunity to address the elements of claim through filing of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete treatment records from the VA New Jersey Health Care System, to include the medical centers in Lyons and East Orange, and all associated clinics.

2.  Contact the appellant and provide him fully compliant notice as required under applicable laws, regulations, and legal precedents.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must include information on TDIU, to include requesting completion of a VA Form 21-8940.

3.  Schedule the Veteran for a VA PTSD Review examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must describe in detail the current status of the service-connected psychiatric disorder.  The examiner must comment on the impact of the service connected disability on the Veteran's ability to function in work-related tasks (e.g., cognitive functioning, attendance, working with others or individually, etc.).  

3.  Schedule the Veteran for a VA spine examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must describe in detail the current status of the service-connected lumbar spine disorder, to include any radiculopathy of the lower extremities.  Any required testing, such as EMG or NCV, should be accomplished at the discretion of the examiner.  

The examiner must comment on the impact of the service connected disabilities other than PTSD (lumbar spine, cervical spine, restrictive lung disease, tinea versicolor, epididymal cysts, headaches, hernia repair scar), individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, working with others or individually, etc.).  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

